On Petition eor Kehearing.
Roby, J.
2. The negligence counted upon arises from the failure of Moore to use reasonable care to avoid the infliction of injury upon the employe. Having directed Carmichael to do work which required him to be between the wall and the machine, he gave, prematurely, a signal for hoisting the machine, without concerning himself as to Carmichael’s safety. By the exercise of such reasonable care as he was bound to exercise, he might have known that which it is asserted that he did not know. The law therefore imputes such knowledge to him. If this were not so, one by shutting his eyes could always furnish an excuse. It is not intended to hold that negligence may exist without knowledge of the conditions which create it, but that such knowledge may be constructive as well as actual.
*4203. *419In Grand Rapids, etc., R. Co. v. Pettit (1901), 27 Ind. App. 120, the facts stated in the opinion were: “That no *420special order was given by the conductor in relation to the particular work to be done; that the only thing said by the .conductor was: 'Let us hurry up boys and get out of here;’ that nothing said by the conductor had anything to do with appellee’s injury.” In the case at bar, it is shown that a special order was given by Moore, and that the appellee was injured while conforming thereto, as he was bound to do. To say that there can be no liability, if the direction pertained to work for the doing of which the servant is employed, would be to write into the statute new terms contrary to its general import and purpose. The employe was injured while acting in conformity with a special order, at a particular place and time, doing work which was in keeping with his employment.
Appellant’s counsel, in their forceful brief on this petition, assail certain instructions. It seems to us that the case was fairly left to the jury, and, while the instructions are not beyond criticism, the distinctions made are not such as would be likely to influence the result.
Petition overruled.